OPINION OF THE COURT
Nardelli, J.P.
In this appeal, we are called upon to review Supreme Court’s vacatur of the filing of a Louisiana judgment by plaintiffs, members of a class who were victims of a devastating flood which occurred in April 1983.
The facts underlying this matter, and out of which the Louisiana judgment arose, are not in dispute.
On April 6 through 9, 1983, flood waters damaged a large number of homes and businesses in Tangipahoa Parish, Louisiana. Plaintiff Jean Boudreaux and “the victims of the flood on April 6, 1983” (see Boudreaux v State, Dept. of Transp. & Dev., 906 So 2d 695, 699 [La 2005], writ denied 924 So 2d 1018 [La 2006]) brought a class action, approximately one year later, against various defendants, including the State of Louisiana. Plaintiffs alleged that the Louisiana Department of Transportation designed and built the Interstate 12 bridge over the Tangipahoa River in such a negligent and improper manner that it disrupted the natural flood plain, resulting in the flooding of their homes and properties. Plaintiffs prevailed on the issue of liability (Boudreaux v State, Dept. of Transp. & Dev., 780 So 2d 1163 [La 2001], writ dismissed 815 So 2d 7 [La 2002]) and, after numerous appeals, were awarded $91,846,957.04 in damages, plus interest from April 10, 1984. Plaintiffs now seek to file, and enforce, the Louisiana judgment in New York.
The State of Louisiana, pursuant to its Constitution, has waived sovereign immunity (La Const, art XII, § 10 [A]). That *240waiver, however, is subject to certain limitations. Article XII, § 10 (C) of the Louisiana Constitution provides, in pertinent part, that: “[n]o judgment against the state, a state agency, or a political subdivision shall be exigible, payable, or paid except from funds appropriated therefor by the legislature or by the political subdivision against which the judgment is rendered.” Louisiana Revised Statutes Annotated § 13:5109 (B) (2) states:
“Any judgment rendered in any suit filed against the state, a state agency, or a political subdivision, or any compromise reached in favor of the plaintiff or plaintiffs in any such suit shall be exigible, payable, and paid only out of funds appropriated for that purpose by the legislature, if the suit was filed against the state or a state agency, or out of funds appropriated for that purpose by the named political subdivision, if the suit was filed against a political subdivision.” (Emphasis added.)
The Court of Appeal of Louisiana, Second Circuit, recently opined that “[a] judgment creditor of a political subdivision of the state has no way to collect its judgment except by appropriation . . . Appropriation of funds is discretionary and not ministerial, and mandamus will not lie to compel payment of a judgment by a political subdivision” (Newman Marchive Partnership, Inc. v City of Shreveport, 962 So 2d 1075, 1077-1078 [La 2007]; see also Cooper v Orleans Parish School Bd., 742 So 2d 55, 64 [La 1999], writ denied 751 So 2d 858 [La 1999]).
Plaintiffs herein have registered their judgment in 18 Louisiana parishes but, to date, the Louisiana legislature has declined to appropriate the funds necessary to pay that judgment. As a result, plaintiffs now seek, in our view, to do an end run around their own legislature, and the laws of their home state, by attempting to enforce the judgment in the New York courts.
The Full Faith and Credit Clause of the United States Constitution states that “Full Faith and Credit shall be given in each State to the public Acts, Records, and judicial proceedings of every other State” (US Const, art IV, § 1). Its purpose is to avoid conflicts between the states in adjudicating the same matters, and functions to “weld the independent States into a Nation” (Matter of Farmland Dairies v Barber, 65 NY2d 51, 55 [1985]). In accordance therewith, a “ ‘judgment of a state court should have the same credit, validity, and effect, in every other court of the United States, which it had in the state where it was pronounced’ ” (O'Connell v Corcoran, 1 NY3d 179, 184 *241[2003] [emphasis added], quoting Underwriters Nat. Assurance Co. v North Carolina Life & Accident & Health Ins. Guaranty Assn., 455 US 691, 704 [1982], quoting Hampton v McConnel, 3 Wheat [16 US] 234, 235 [1818]; see also A.J. Pegno Constr. Corp. v Highlands Ins. Co., 39 AD3d 273, 274 [2007]). Thus, New York is only required to give the Louisiana judgment the same preclusive effect that Louisiana would give under its own law (Matter of Luna v Dobson, 97 NY2d 178, 183 [2001]; see also Restatement [Second] of Conflict of Laws § 111 [“(a) judgment will not be enforced in other states if the judgment is not subject to enforcement in the state of rendition because the judgment is subject to a condition not yet performed”]).
In the matter before us, we decline to give the Louisiana judgment any greater effect than it enjoys in Louisiana. Since such judgment does not become “payable” against the State of Louisiana until its legislature deems it so, it, likewise, cannot be enforced in the State of New York.
The doctrine of comity provides us with further guidance. It is settled that the doctrine of comity “is not a rule of law, but one of practice, convenience and expediency” (Ehrlich-Bober & Co. v University of Houston, 49 NY2d 574, 580 [1980], quoting Mast, Foos & Co. v Stover Mfg. Co., 177 US 485, 488 [1900]; see also Sachs v Adeli, 26 AD3d 52, 55 [2005]). It is not a mandate, but a voluntary decision to defer to the laws and policies of a sister state (Deutsche Bank Sec., Inc. v Montana Bd. of Invs., 7 NY3d 65, 73 [2006], cert denied 549 US —, 127 S Ct 832 [2006]; Crair v Brookdale Hosp. Med. Ctr., Cornell Univ., 94 NY2d 524, 529 [2000]).
In the matter at bar, the underlying events took place in Louisiana, impacted Louisiana citizens, and were litigated exclusively in Louisiana courts. In contrast, the rights of New York citizens are not involved in any manner, and New York has absolutely no connection to the events giving rise to the Louisiana judgment. Indeed, New York has absolutely nothing at stake in this matter, whereas the case implicates, and seeks to circumvent, Louisiana’s laws and state constitution. As a result, we find that this is just such a case where we should defer to the laws of our sister state.
We further note that the cases cited by plaintiffs are unavailing, as the state in which enforcement is sought in those matters has an interest in protecting its citizens, or in the transaction itself, unlike here, where New York has no discernible interest at all (Nevada v Hall, 440 US 410 [1979] [held that *242California residents injured on a California highway by a Nevada state-owned vehicle could recover in a California court under California law, despite a Nevada statute limiting tort recovery against that state to $25,000]; Ehrlich-Bober & Co. v University of Houston, 49 NY2d at 581 [permitted an action against a Texas state university to go forward in New York, notwithstanding a Texas statute limiting venue to two specified Texas counties, because comity did not require giving the Texas statute precedence over New York’s compelling interest in providing a forum for redress of an injury that arose from a commercial transaction centered in New York and, further, that the implicated Texas statute was an administrative restriction on venue, not an “attempt to limit the liability of the State so as to safeguard the public fisc, a limitation which, conceivably might be found essential to the governmental function”]; Deutsche Bank Sec., Inc. v Montana Bd. of Invs., 7 NY3d at 73 [held that action should not be dismissed, despite a Montana statute limiting venue to Montana, because the lawsuit arose from a transaction that occurred in New York, New York had a compelling interest in protecting its residents, its preeminence as a commercial and financial capital, and the strong policy of providing a forum for redress of injuries arising out of transactions spawned here]).
Merely because the contingent award of damages to plaintiffs is denominated as a “judgment” under Louisiana law, it does not follow that it is a judgment within the meaning of CPLR 5402. In our view, CPLR 5402 does not contemplate a foreign judgment that is a judgment only nominally, but instead contemplates an actual judgment, i.e., one that is enforceable in the jurisdiction in which it is rendered. Moreover, to construe CPLR 5402 as excluding a “judgment” that is unenforceable in the rendering jurisdiction is consistent with the Restatement (Second) of Conflict of Laws (see Restatement [Second] of Conflict of Laws § 111, Comment a [“(T)he judgment will not be enforceable in the other states so long as it remains unenforceable in the state of rendition. A judgment will not be given greater effect abroad than it enjoys at home”]; § 115, Comment b [“the local law of the state of rendition will be applied to determine whether equitable relief can be obtained against the judgment”]).
Finally, we disagree with the dissent’s conclusion that a stay must be pursuant to a judicial act, and with the blanket statement that “we must presume, in the absence of authority to the *243contrary, that the Louisiana courts expect that their judgment will be enforced.” CPLR 5519, entitled “Stay of enforcement,” subdivision (a), entitled “Stay without court order,” provides seven different instances in which the enforcement of a judgment will be stayed, by operation of law, and without a court order.
Moreover, it is quite clear to us, from a review of Louisiana case law, that the Louisiana courts are well aware of the constitutional and statutory restrictions on the payment of judgments pending approval by their legislature and, although the courts may not approve of that mechanism, they have declined to circumvent it, or rule it unconstitutional (see e.g. Batson v South La. Med. Ctr., 965 So 2d 890 [La 2007], writ denied 964 So 2d 945 [La 2007] [article XII, § 10 (C) of the Louisiana Constitution is aimed at protecting the public fisc and seeks to avoid upsetting governmental priorities by the payment of substantial money judgments]; Newman Marchive Partnership, Inc. v City of Shreveport, 962 So 2d at 1078-1079 [“(w)hile this Court recognizes and sympathizes with plaintiffs plight in getting its judgment against the City satisfied, we are without constitutional or statutory authority to compel the City to pay the judgment rendered against it. The constitutional waiver of sovereign immunity, together with the lack of legislation enabling enforcement, provides Newman with a right without a remedy. The remedy to this anomaly, however, is in the hands of the legislature, not the judiciary. To hold otherwise would create a separation of powers issue and have grave constitutional implications” (citing Landry v City of Erath, 628 So 2d 1178 [La 1993], writ denied 635 So 2d 235 [La 1994])]; Foreman v Vermilion Parish Police Jury, 336 So 2d 986, 989 [La 1976], writ refused 339 So 2d 846 [La 1976] [“The state clearly has the right to regulate the way in which judgments against its political subdivisions can be paid, and to prohibit the seizure of property owned by those subdivisions. In our opinion, the methods provided in the above cited statutes and constitutional provisions do not offend the rights granted to the judgment creditor by the Fourteenth Amendment of the Federal Constitution]”).
Accordingly, the order of the Supreme Court, New York County (Charles E. Ramos, J.), entered September 18, 2006, which denied plaintiffs’ motion for leave to make two technical changes in a Louisiana judgment so that it could be docketed in New York, and vacated plaintiffs’ filing of that judgment, should be affirmed, without costs.